McCay, Judge.
Perhaps a man who is merely moving through a county of this State, is not, in the literal sense of the words, “remov*562ing out of the county;” but he is in, and he is moving out of the county, and if he is not a resident of the State, we think the words may fairly cover the case. Had he a residence in the State, so that the attachment must be returned to some other county, to-wit: the county from which his amotion began, the case would be different. But the law gives to every non-resident a locus in the county where he is found. He can there be sued, and for purposes of litigation, and return of process, the law makes that his residence:, Revised Code, sections 1689, 1690.
The facts here show that the defendant was actually quitting, with his goods, the county where, by the law, he could be sued, and we think this is fairly a removing out of the county. The process is returnable to that county, just as the process is returnable to the county of the late residence of a citizen. We think the place for the return of the process is the test, and if a man in gfoing with his goods and family out of that county, he may fairly be said to be removing out of that county.
Judgment reversed.